DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment filed on 02/24/2022 has been entered. 
Claims 1-11 and 13-20 are pending. 
Claim 12 is canceled.  
Any objections/rejections not repeated for record are withdrawn due to applicant's amendments. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 4, 5, 8, 9, 10, 14, 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gross et al., (US 20190036820 A1, herein after Gross) in view of Koponen et al., (US 2015/0009797 A1, herein after Koponen).
 
Claims 1 and 14,
	Gross discloses a computing system comprising: one or more processors; a memory coupled to at least one of the processors; and a set of computer program instructions stored in the memory and operable to be executed by at least one of the processors to perform operations (Fig. 16, ¶ [0187] electronic system, processing units, memory) comprising: receiving, at the computing system, a first packet from a node in a network (Fig. 10, ¶ [0121] receiving a data packet. each network node may communicate with a particular forwarding element to exchange data with another network node, ¶ [0031] ); determining, by the computing system, a version identifier for the packet; encoding, by the computing system, the version identifier into the packet (Fig. 10 step1010, encapsulate data packet having header data…the header also includes a version number ¶ [0122]. ¶ [0149] Switching elements may determine switching decisions based on the fields contained in the header and may, in some cases, modify some or all of the header fields.); and transmitting, by the computing system, the packet containing the encoded version identifier to a load balancing device in a second network (Fig. 10 step 1020, send the encapsulated data packet through the tunnel, ¶ [0123]. [0031] In some embodiments, each network node represents a source or consumer of data. As an example, each network node may communicate with a particular forwarding element to exchange data with another network node. [0030] The forwarding elements in some embodiments can include virtual or physical network switches, software switches (e.g., Open vSwitch), routers, and/or other switching devices, as well as any other network elements (such as load balancers, etc.) that establish connections between these switches, routers, and/or other switching devices.).
Gross does not disclose wherein the version identifier indicates a current state of network devices for the packet.
Koponen discloses wherein the version identifier indicates a current state of network devices for the packet (determining a current network state for the logical network based on data received from the second network controller and data stored at the first network controller; distributing current network state data regarding receiving packets to (i) managed forwarding elements located at the first domain and (ii) the second network controller for subsequent distribution by the second network controller to managed forwarding elements located at the second domain, claim 9).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Gross by using the features, as taught by Koponen in order to efficiently allow the service model to operate and be reconfigured while the underlying physical network infrastructure is partitioned, ¶ [0002].
Claim 1 encompass limitations that are similar to limitations of claim 14, except “transmitting, by the connection tracking device, the packet containing the encoded version identifier to a forwarding device, wherein the forwarding device selects a back- end device based on client connection affinity; and transmitting, by the forwarding device, the packet to the back-end device, wherein the back-end device is in a second network”.
Gross discloses transmitting, by the connection tracking device, the packet containing the encoded version identifier to a forwarding device, wherein the forwarding device selects a back- end device based on client connection affinity (Fig. 10 step 1020, send the encapsulated data packet through the tunnel, ¶ [0123]. [0031] each network node represents a source or consumer of data. As an example, each network node may communicate with a particular forwarding element (interpreted as a forwarding device) to exchange data with another network node. [0030] The forwarding elements in some embodiments can include virtual or physical network switches, software switches (e.g., Open vSwitch), routers, and/or other switching devices, as well as any other network elements (such as load balancers, etc.) that establish connections between these switches, routers, and/or other switching devices.); and transmitting, by the forwarding device, the packet to the back-end device, wherein the back-end device is in a second network (Figs. 2, 10; [0030] The forwarding elements in some embodiments can include virtual or physical network switches, software switches (e.g., Open vSwitch), routers, and/or other switching devices, as well as any other network elements (such as load balancers, etc.) that establish connections between these switches, routers, and/or other switching devices. sending a data packet through a tunnel means encapsulating the packet with a header and using control information in the encapsulated header to send the packet to a destination, ¶ [0121]).
Thus, it is rejected with the same rationale applied against claim 14 above.
Claim 3,
	Gross discloses wherein the encoding the version identifier into the packet includes encoding by the connection tracking device the version identifier into a field within a packet header (Fig. 10 step1010, encapsulate data packet having header data…the header also includes a version number ¶ [0122]. ¶ [0149] Switching elements may determine switching decisions based on the fields contained in the header and may, in some cases, modify some or all of the header fields.).

Claims 4 and 16,
	Gross discloses wherein the computing system is a perimeter network address translation (NAT) device (the forwarding element 250 or 255 may also read the tunnel option to process the data. In some embodiments, a middlebox may process a data packet based on the embedded tunnel options. Examples of such middle boxes includes…network address translators…¶ [0039]).
Claim 4 encompass limitations that are similar to limitations of claim 16.  Thus, it is rejected with the same rationale applied against claim 16 above.

Claims 5 and 17,
	Gross discloses wherein the version identifier corresponds with a set of back-end devices that are currently operable in the second network in the second network (Figs. 1 & 2 shows network as forwarding elements (130, 135, 245, 250, 255, and 260)… network nodes (115, 120, 125, 215, 220, 225, 230, and 240) (interpreted as a set of back-end devices)...¶ [0029]. a base header that includes a Virtual Network Identifier (VNI). The VNI is an identifier for a unique element of a virtual network. In some embodiments, the protocol further defines the base header to include at least one of a version number field that identifies a version number of the tunnel protocol, ¶ [0008, 0122]).
Claim 5 encompass limitations that are similar to limitations of claim 17.  Thus, it is rejected with the same rationale applied against claim 17 above.
Claim 8,
	Gross discloses wherein a current version is based on a control message received by the connection tracking device ([0092] Version Number (shown as Ver in in FIGS. 2 and 3) (2 bits): The current version number is 0. Packets received by an endpoint, ¶ [0092]… This packet contains a control message…¶ [0093]).
Claim 9,
	Gross discloses receiving, by the connection tracking device, a return packet, wherein the return packet is transmitted to the connection tracking device in response to the transmitting, by the connection tracking device, the packet containing the encoded version identifier to the forwarding device, and the return packet is encoded with a version identifier; and updating the version identifier in response to the return packet (Fig. 10 step1010, encapsulate data packet having header data…the header also includes a version number ¶ [0122]. ¶ [0149] Switching elements may determine switching decisions based on the fields contained in the header and may, in some cases, modify some or all of the header fields. Step 1020, send the encapsulated data packet through the tunnel, ¶ [0123]. [0134] When encapsulating IP (over Ethernet) frames in NGE, there are several options for propagating DSCP and ECN bits from the inner header to the tunnel on transmission and the reverse on reception, ¶ [0134, 0137]).
Claim 10,
	Gross discloses wherein the version identifier corresponds with a hash function used by the forwarding device or a policy employed by the forwarding device, (the source port may be calculated using a hash of the encapsulated packet headers using, ¶ [0087]… A routing mechanism for selecting from among multiple best next hop paths by hashing packet headers in order to increase bandwidth while avoiding reordering a single stream, ¶ [0050]… involve parsing and hashing the addresses and port numbers from the packet to select an outgoing link, ¶ [0079]… Fig. 10 step1010, encapsulate data packet having header data…the header also includes a version number ¶ [0122]).
Claims 2 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gross et al., (US 20190036820 A1, herein after Gross) in view of Koponen and further in view of Kotalwar et al., (US 2016/0234103 A1, herein after Kotalwar).
Claims 2 and 15,
	Gross discloses wherein the encoding by the connection tracking device, the version identifier into the packet includes encoding the version identifier into a field of the packet (base header to include at least one of a version number field that identifies a version number of the tunnel protocol, ¶ [0008]).
	Gross and Koponen do not disclose version identified is included in the destination port field.
	Kotalwar discloses version identified is included in the destination port field (manipulations that result in changes to the packet, changes to an action set of the packet, or changes to the processing of the packet (e.g., jump ahead by five sub-tables) and actions include, for example, packet manipulations (e.g., forward the packet to outgoing port 80) as defined by version 1.3.1 of the OpenFlow protocol, ¶ [0025].  Since version, identifier is included in one of the field in the header and destination port is also included in the header. It is just mere design choice for one ordinary skill in the art to replace/include version identifier with destination port field).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Gross and Koponen by using the features, as taught by Kotalwar in order to efficiently reduce the cost and facilitate communication between traditional network switches and SDN switches, ¶ [0001].
Claim 2 encompass limitations that are similar to limitations of claim 15.  Thus, it is rejected with the same rationale applied against claim 15 above.


Claims 6 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gross et al., (US 20190036820 A1, herein after Gross) in view of Koponen and further in view of Parker et al., (US 2012/0221676 A1, herein after Parker).

Claims 6 and 18,
	Gross and Koponen do not disclose wherein the determining by the connection tracking device, of the version identifier for the packet includes: determining a time period that a current version has been used; and updating the version identifier when the determined time period exceeds a time period set for updating the version identifier.
	Parker discloses wherein determining, by the connection tracking device of the version identifier includes: determining a time period that a current version identifier has been used (a packet, of the one or more packets, that was previously transmitted to the particular network device, when the other indication has not been received, where the packet identifies a first time that a flow, of the one or more flows, expires, Claim 20); and updating the version identifier when the determined time period exceeds a time period set for updating the version identifier (and one or more instructions to transmit a modified version of the packet, that was previously transmitted to the particular network device, when the other indication has been received, where the modified version of the packet identifies a second time that the flow expires that is later than the first time, claim 20).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Gross and Koponen by using the features, as taught by Parker in order to efficiently reduce a period of time and/or a quantity of network resources used to reestablish the session with the user device, ¶ [0013].
Claim 6 encompass limitations that are similar to limitations of claim 18.  Thus, it is rejected with the same rationale applied against claim 18 above.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gross et al., (US 2019/0036820 A1) in view of Srivastav et al., (US 2016/0373294 A1, herein after Srivastav).
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gross in view of Koponen and further in view of McGinn et al., (US 2019/0320218 A1, herein after McGinn).
Claim 20,	
Gross and Koponen do not disclose receiving, by the computing system, a control message from a node in the second network, wherein the second network includes at least one back-end device; and updating the version identifier in response to the control message.
McGinn discloses receiving, by the computing system, a control message from a node in the second network, wherein the second network includes at least one back-end device; and updating the version identifier in response to the control message (The header may include the version number of the control packet. define the fields in a version 1.0 control packet, a future version might define the fields differently, or might include different fields; by signaling the version of the signaling method, a receiver may be able to cope with future updates to the signaling method (e.g., by updating its software to accommodate the new version…¶ [0124]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Gross and Koponen by using the features, as taught by McGinn in order to efficiently optimize operation across the plurality of communication layers, ¶ [0021].
 
Allowable Subject Matter
Claims 7 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Arguments
Applicant’s arguments with respect to claims 1 and 14 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARDIKKUMAR D PATEL whose telephone number is (571)270-7886.  The examiner can normally be reached on 9AM-5PM Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 571-272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HARDIKKUMAR D PATEL/Examiner, Art Unit 2473